Citation Nr: 9911549	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  90-01 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  A 
hearing was held before a hearing officer at the RO in March 
1996, and the hearing officer's decision was entered in July 
1996.  The appeal was last before the Board in June 1997, at 
which time it was remanded for further development.  
Following completion of the requested development, a 
Supplemental Statement of the Case, wherein the RO continued 
to deny each issue listed on the title page, was mailed to 
the veteran in December 1998.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
PTSD include complaint of experiencing frequent Vietnam-
related nightmares, with speech described as being clear, 
coherent and relevant; overall incapacitation due to PTSD is 
not more than considerable.

2.  The veteran has completed four years of high school and 
has occupational experience to include employment as a 
fireman.  

3.  The veteran's lone service-connected disability, PTSD, 
does not preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent rating 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.7 and Part 4, Diagnostic Code 9411 
(1998). 

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for PTSD, for which the RO 
has assigned a 50 percent rating under Diagnostic Code 9411 
of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to such disability.  


I.  Increased Rating, PTSD

Pursuant to Diagnostic Code 9411 (1995), the evaluation of 
the veteran's service-connected PTSD turns on the severity of 
his overall social and industrial impairment.  A 50 percent 
rating is warranted where such impairment is of considerable 
severity; a rating of 70 percent is warranted where such 
impairment is severe.  

In addition, effective November 7, 1996, VA has revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996).  Pursuant to 
the corresponding revised schedular criteria, a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Diagnostic Code 9411 
(1998). 

Regarding his claim for an increased rating for his service-
connected PTSD, the veteran asserts that he regularly 
experiences intrusive thoughts related to events in which he 
participated in Vietnam.  He further avers that he is unable 
to work owing to impairment associable with his service-
connected PTSD.  In this regard, when the veteran was 
examined by VA in December 1994, he indicated that he had 
formerly been employed for ten years as a fireman.  Findings 
on mental status examination included orientation in three 
spheres.  The diagnosis was PTSD.  When examined by VA in 
September 1995, the veteran complained of experiencing 
Vietnam-related nightmares and flashbacks.  Findings on 
mental status examination included orientation in "all 
spheres", "constricted" affect, and speech which was 
clear, "coherent [and] relevant"; memory for recent and 
remote events was described as being "good".  The diagnosis 
was PTSD, and a score of 40 was assigned as being 
representative of the veteran's Global Assessment of 
Functioning (GAF).

In March 1997, the veteran was hospitalized at a VA facility 
due to experiencing anxiety as well as concern that he would 
become violent toward individuals including family members.  
The veteran's mental status examination was described as 
being "excellent".  The diagnosis was PTSD, and the 
recorded GAF ("Axis V") score was "probably a 60".  The 
veteran was again hospitalized at a VA facility in November 
1998, apparently in response to experiencing Vietnam-related 
flashbacks with increasing frequency as well as difficulty 
coping with the then recent death of his son.  The Axis I 
discharge diagnoses were PTSD and substance abuse; the 
assigned GAF score, at the time of the veteran's 
hospitalization discharge, was 50.

Most recently, when examined by VA in December 1998, the 
veteran indicated that he (as recorded by the examiner) 
"[kept] his distance from" others.  He further indicated 
that he had become very irritable and that, in addition, he 
had difficulty falling asleep.  He also related that he had 
recently discontinued working in a job, which had apparently 
been procured under VA auspices, because it was too noisy and 
"too far" from where he lived.  Findings on mental status 
examination included "depressed" mood, orientation in three 
spheres and impaired memory.  As to the impact occasioned the 
veteran's employability by his PTSD, the examiner observed 
that the only thing "that seemed relevant to" the same was 
the veteran's "liking of the job and transportation" 
thereto.  The diagnosis was PTSD and the assigned GAF score 
was "61-65".  

In considering the veteran's claim for an increased rating 
for his service-connected PTSD, the Board is of the opinion, 
in light of the reasoning advanced hereinbelow, that an 
increased disability evaluation, at least in accordance with 
the above-cited criteria which was in effect in 1995, is not 
warranted.  In reaching such conclusion, the Board is 
constrained to point out that the veteran's PTSD would appear 
to be productive of, at most, not more than "considerable" 
social impairment, a degree of pertinent incapacitation 
commensurate with his present related 50 percent disability 
rating.  In this regard, the Board observes that, at his 
March 1996 personal hearing, the veteran indicated that he 
did freelance automotive repairs for individuals including 
"friends" and, more recently, the report pertaining to his 
November 1998 VA hospitalization reflects that he interacted 
"well" in milieu therapy.  Further, with respect to the 
degree of industrial inadaptability related to the veteran's 
service-connected PTSD, the report pertaining to his 
examination by VA in February 1983 indicates that his 
termination from his job as a fireman was occasioned by his 
tardiness and drinking, rather than due to any consideration 
traceable to his PTSD; and, more recently, the veteran 
indicated on the occasion of his examination by VA in 
December 1998 that he had left what was then apparently his 
most recent position owing to noisy working conditions and 
distance considerations (i.e., the job was 'too far' from 
where he lived).  In addition, the Board has not overlooked 
that the GAF scores assigned in conjunction with the above-
cited VA examinations and VA hospitalizations dating from 
1995 have improved from a score of 40 (on the September 1995 
VA examination) to a score of '61-65', the latter having been 
assigned, moreover, in conjunction with his most recent VA 
examination, i.e., that accomplished in December 1998.  
Inasmuch as an assigned GAF of 55-60, at least pursuant to 
DSM-III-R criteria, is indicative of "moderate" industrial 
impairment, see Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995), the Board is of the view that a higher GAF in the 
range of the low 60's would, at most, certainly not equate 
with more than "considerable" industrial impairment, the 
latter being characteristic of pertinent disability 
commensurate with the veteran's present 50 percent rating.  
In view of the foregoing observations, then, the Board 
concludes, at least under the provisions of Diagnostic Code 
9411 which were in effect prior to November 7, 1996, that an 
increased rating for the veteran's PTSD is not warranted.  

The Board is, in addition, of the opinion that a rating in 
excess of 50 percent for the veteran's service-connected PTSD 
is not warranted pursuant to the revised above-addressed 
schedular criteria that became effective November 7, 1996.  
In reaching this conclusion, the Board would point out that 
while the expression of speech which is illogical or 
irrelevant would, if shown, be characteristic of disability 
warranting a 70 percent rating under the above-cited revised 
criteria, the veteran's speech, on the occasion of his 
examination by VA in September 1995, was described as being 
clear, 'coherent [and] relevant'.  Further militating against 
any notion of entitlement to such higher (70 percent) rating, 
the Board would stress that the 'constricted' affect the 
veteran was noted to exhibit on the September 1995 VA 
examination is independently characteristic of pertinent 
disability warranting a 50 percent rating, the veteran's 
present related evaluation.  Finally, while the Board is 
cognizant that the veteran indicated on the December 1998 VA 
examination that he had difficulty in falling asleep, the 
Board would nevertheless point out that even sleep impairment 
of chronic derivation (which has not, in any event, been 
ascertained) would still only be characteristic of pertinent 
disability warranting a 30 percent rating.  See 61 Fed. Reg. 
52, 702 (1996).  Given the foregoing observations, then, and 
in the apparent absence of any pertinent manifestation 
independently characteristic of disability warranting a 70 
percent rating under the above-cited revised criteria that 
became effective on November 7, 1996, the Board is readily 
persuaded that, in accordance with such criteria, a rating in 
excess of the veteran's present pertinent 50 percent 
evaluation is not in order.  


Finally, the Board has also given consideration, relative to 
each promulgation of the rating criteria addressed in the 
discussion hereinabove, of the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
PTSD, relative to either set of criteria addressed in the 
foregoing analysis, more closely approximate those required 
for a 70 percent rating than they do the disability rating 
currently assigned.  Accordingly, the Board is unable to 
identify a reasonable basis for a grant of this aspect of the 
benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.7, and Part 4, Diagnostic Code 9411.


II.  TDIU

The veteran's service-connected PTSD is the lone disability 
for which service connection is in effect.  The pertinent 
clinical evidence bearing on such disability was addressed in 
the Board's disposition in the preceding section and will, 
therefore, not be rearticulated for purposes of the Board's 
adjudication of the current claim for a TDIU.  

A total compensation rating may be assigned where the 
schedular rating is less than total when it is found that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

A number of applications (VA Forms 21-8940) for a TDIU 
submitted by the veteran, the most recent of which is dated 
in April 1995, reflect, collectively, that he has completed 
four years of high school and that his occupational history 
includes employment as a fireman and kitchen helper.  The 
veteran contends, in substance, that his service-connected 
PTSD alone renders him unable to secure or maintain 
substantially gainful employment.  His representative joins 
in his contentions and, in addition, objects that the VA 
examiner, on the December 1998 VA examination, declined to 
offer an opinion, as requested in the Board's above-cited 
June 1997 remand, bearing on the extent to which the 
veteran's ability to engage in more than marginal employment 
is impacted by his PTSD.  The representative avers that the 
foregoing constitutes a violation of VA's duty, as addressed 
by the United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998), to 
strictly comply with the directives contained in a remand.  
The representative further asserts that a May 1994 statement 
from a VA physician, which alludes to the veteran's "poor 
candida[cy]" for employment, does in fact provide a 
sufficient basis to entitle the veteran to a TDIU.

Following its review of the pertinent evidentiary record, to 
specifically include the findings cited in the preceding 
section which were obtained in the course of several VA 
examinations and periods of hospitalization, the Board is of 
the opinion that entitlement to a TDIU is not warranted.  In 
reaching the foregoing conclusion, the Board would reiterate 
that PTSD is the veteran's sole service-connected disability.  
Therefore, since entitlement to a TDIU contemplates 
unemployability traceable to service-connected disablement 
alone, a favorable resolution of this aspect of the appeal 
would require evidence substantiating that impairment due to 
the veteran's PTSD alone renders him unemployable.  However, 
the only item of evidence even probative of the same is the 
above-cited May 1994 statement, to which the veteran's 
representative directs the Board's attention, from a VA 
physician.  Such physician opines, in pertinent part, that 
due to manifestations of his PTSD to include impaired 
concentration, irritability and hypervigilence, the veteran 
then was, and was likely to remain, a "poor candidate" for 
employment.  The Board has, to be sure, carefully considered 
the foregoing statement from the VA physician.  However, the 
Board must emphasize that, subsequent to May 1994, the 
veteran has in fact been employed, having discontinued his 
most recent job (for wholly personal reasons, moreover, as 
noted above) apparently shortly before his examination by VA 
in December 1998.  Further, the scores assigned as being 
representative of the veteran's GAF (which scale reflects 
"occupational functioning on a hypothetical continuum of 
mental health-illness", Carpenter, supra, at 242) on at 
least four occasions subsequent to May 1994 indicate, in each 
instance, that the veteran's PTSD is not productive of total 
occupational incapacitation.  Moreover, even if the veteran 
is presently unemployed, the Board would stress the salient 
consideration that being unemployed gives no rise, in any 
event, to any inference that one is unemployable.  While the 
Board does not, to be sure, dispute that the veteran may be 
somewhat hindered by disablement traceable to PTSD in 
engaging in certain fields of employment, e.g., those 
necessitating extensive social interaction, such 
consideration is irrelevant to entitlement to a TDIU.  
Rather, the criteria set forth in the VA Rating Schedule, 
supra, specifically contemplate, and provide compensation 
for, any impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Finally, the Board finds the above-cited objection asserted 
by the veteran's representative bearing on the December 1998 
VA examiner's failure to offer an opinion, as requested in 
the Board's above-cited June 1997 remand, concerning the 
extent to which the veteran's ability to engage in more than 
marginal employment (which omission the representative feels 
is a violation of VA's duty, as addressed by the Court in 
Stegall, supra, to strictly comply with the directives 
contained in a remand) to be, while facially cognizable, 
legally untenable.  In this regard, the assessment/opinion as 
to the veteran's pertinent employability offered by the VA 
examiner in December 1998, as implicated in the GAF score 
('61-65') then assigned, was wholly appropriate in the 
context of this aspect of the appeal, inasmuch as psychiatric 
disability constitutes the veteran's lone service-connected 
impairment.  That being the case, a TDIU might, of necessity, 
only be awarded in consideration of schedular criteria 
bearing on such impairment.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).  While an opinion bearing specifically on the 
extent that more than marginal employment is impacted by 
service-connected disablement can be mandatory in the context 
of some claims for a TDIU, the same is only required in a 
context distinct from that in which psychiatric impairment 
(as in the present circumstances) comprises a claimant's sole 
service-connected disability.  See Beaty v. Brown, 6 Vet. 
App. 532 (1994).  


The Board is aware that any unfavorable determination it 
renders on a claim for a TDIU must include an analysis 
bearing on how the claimant's employability status is 
impacted by service-connected disablement in comparison with 
the impact occasioned by conditions for which service 
connection is not in effect.  See Cathell v. Brown, 8 Vet. 
App. 539, 544-545 (1996).  In this regard, the Board would 
point out that the report of the veteran's November 1998 VA 
hospitalization reflects, as noted above, a discharge GAF 
score (which contemplates impairment other than due to 
physical problems) of 50, indicative of, given the Board's 
analysis above, industrial impairment which is somewhat more 
than moderate in severity.  The fact, however, that the score 
was assigned in consideration of PTSD and nonservice-
connected substance abuse strongly suggests that each 
condition contributes approximately equally to whatever 
extent the veteran's employability is impaired.  In any 
event, the Board would merely observe that there is no 
evidence of record, to specifically include the above-
discussed May 1994 statement from a VA physician, which 
indicates that the veteran is unable to secure employment of 
a substantially gainful nature due to service-connected 
disablement, which consideration further militates against 
entitlement to a TDIU.  See Gary v. Brown, 7 Vet. App. 229, 
231 (1994).  Finally, there would appear to be no exceptional 
or unusual disability factors warranting extraschedular 
consideration and the veteran's lone 50 percent rating (for 
PTSD) does not, in any event, meet the criteria for a TDIU 
under 38 C.F.R. § 4.16. 

Given the considerations addressed in the two preceding 
paragraphs, as well as the additional reasoning advanced by 
the Board thereabove at the outset of its analysis bearing on 
the veteran's claim for a TDIU, it is readily concluded that 
the preponderance of the evidence is against his appeal for a 
TDIU.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16.


ORDER

An increased rating for PTSD is denied.

A total rating based on unemployability due to service-
connected disability is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

